DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9 and 15-16 of co-pending Application No. 16/882,246. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are virtually identical to the cited claims of this application as shown below in the following claims mapping:
Double Patenting Mapping of Claim 1
16/882,246 Application
16/882,338 Application
A method comprising:
A method comprising:
uploading, by a computer system, each of a plurality of data objects to each of a plurality of regions of a cloud object storage platform;
uploading, by a computer system, a plurality of data objects to a region of a cloud object storage platform, the plurality of data objects including modifications to a data set;
computing, by the computer system, a parity object based on the plurality of data objects, the parity object encoding parity information for the plurality of data objects;
computing, by the computer system, a parity object based on the plurality of data objects, the parity object encoding parity information for the plurality of data objects;
uploading, by the computer system, the parity object to another region of the cloud object storage platform different from the plurality of regions.
uploading, by the computer system, the parity object to the region of the cloud object storage platform.


Double Patenting Mapping of Claim 2
16/882,246 Application
16/882,338 Application
attempting to read a data object in the plurality of data objects from the region of the cloud object storage platform to which the data object was uploaded;
attempting to read a data object in the plurality of data objects from the region of the cloud object storage system; and if the read attempt fails: 
if the read attempt fails: reading other data objects in the plurality of data objects from the regions to which the other data objects was uploaded; reading the parity object from said another region;
reading the parity object and other data objects in the plurality of data objects from the region;
reconstructing the data object based on the other data objects and the parity object.
reconstructing the data object based on the parity object and the other data objects.

     Claims 8, 9, 15, and 16 of each application would be similarly mapped.  The different between the claims are bolded in the above mapping.  That is the claims of this application do not explicitly recite uploading and reading a parity object from another region, rather the parity object is stored on the same region as the data objects.  However, distributing data across a plurality of regions in a distributed storage system is well-known in the art in order to provide improved data integrity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the parity object in a same or another region as doing so would be a matter of design choice in order to improve data integrity and data recovery by spreading the parity object to another storage region.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, 12, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0263795 A1 to Li (herein referred to as Li).
Referring to claim 1, Li teaches “A method comprising: uploading, uploading, by a computer system, each of a plurality of data objects to each of a plurality of regions of a cloud object storage platform;” as “Distributed storage system 200 can include a number of storage servers (e.g., servers 202 and 204), with each server managing a number of physical drives. For example, storage server 204 can manage a number of physical drives, including drives 206 and 208. The storage servers can reside in the cloud.” [¶0024]
“computing, by the computer system, a parity object based on the plurality of data objects, the parity object encoding parity information for the plurality of data objects; and” as “To ensure data availability, erasure-coding techniques can be used. Erasure-coding encodes and partitions data into fragments and calculate parity so that in the event of a disk or node failure, the original data can be reconstructed.” [¶0025]
“uploading, by the computer system, the parity object to another region of the cloud object storage platform different from the plurality of regions.” as “During a conventional compaction operation, valid user data is read from the storage nodes, a copy of the user data is made and stored to different locations, and storage locations of the original data are recycled.” [¶0026]
Referring to claim 2, Li discloses “further comprising: attempting to read a data object in the plurality of data objects from the region of the cloud object storage platform to which the data object was uploaded; and” as “if the system determines that any of the user data portions of a codeword includes invalid data, the system needs to read out the remaining valid data and generate a new erasure-coding codeword for the remaining valid data.” [¶0028]
“if the read attempt fails: reading other data objects in the plurality of data objects from the regions to which the other data objects was uploaded; reading the parity object from said another region; reconstructing the data object based on the other data objects and the parity object.” as “Erasure-coding encodes and partitions data into fragments and calculate parity so that in the event of a disk or node failure, the original data can be reconstructed. The number of data and parity blocks is configured based on the desired number of failures to withstand. When a distributed file system performs compaction, valid user data are read out, encoded using an erasure-coding technique (e.g., Reed-Solomon algorithm), and stored into a number of drives.” [¶0025] 
Referring to claim 5, Li discloses “wherein the plurality of data objects are garbage collected in a manner that avoids transferring data content of the plurality of data objects across the plurality of regions.” as “this conventional compaction approach is inefficient in terms of computing resources and network bandwidths, because all user data, even the valid portions, needs to be re-encoded and transferred over the communication link to a storage medium, and then the original storage locations of the user data are invalidated. The large amount of invalidated data can trigger garbage collection on solid state drives (SSDs), which can then lead to multiple folds of write amplification.” [¶0027]
Claim 8 is anticipated by Li with the same rationale of anticipation of claim 1.
Claim 9 is anticipated by Li with the same rationale of anticipation of claim 2.
Claim 12 is anticipated by Li with the same rationale of anticipation of claim 5.
Claim 15 is anticipated by Li with the same rationale of anticipation of claim 1.
Claim 16 is anticipated by Li with the same rationale of anticipation of claim 2.
Claim 19 is anticipated by Li with the same rationale of anticipation of claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [US 2021/0263795] in view of Leafe et al. [US 2012/0233668].
Claim 3 is rejected over Li and Leafe. 
Li does not explicitly teach wherein object failures within each of the plurality of regions are correlated.
However, Leafe teaches “wherein object failures within each of the plurality of regions are correlated.” as “availability zones are defined across one or more of the storage pools 814 that are subject to a correlated loss of access or data as a result of a particular event.” [¶0203]
Li and Leafe are analogous arts because they teach object data storage in cloud computing environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li and Leafe before him/her, to modify the teachings of Li to include the teachings of Leafe with the motivation of the response to certain API calls can be cached without revealing the underlying mechanism used to compute the response. [Leafe, ¶0148]
Claim 4 is rejected over Li and Leafe. 
Li does not explicitly teach wherein object failures across the plurality of regions are independent.
However, Leafe teaches “wherein object failures across the plurality of regions are independent.” as “The services and functionalities described relative to the object storage service may be centralized onto a smaller number of physical devices or may be expanded out to a large number of independent physical machines, including machines in different zones.” [¶0196]
Li and Leafe are analogous arts because they teach object data storage in cloud computing environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li and Leafe before him/her, to modify the teachings of Li to include the teachings of Leafe with the motivation of the response to certain API calls can be cached without revealing the underlying mechanism used to compute the response. [Leafe, ¶0148]
Claim 10 is rejected over Li and Leafe with the same rationale of rejection of claim 3.
Claim 11 is rejected over Li and Leafe with the same rationale of rejection of claim 4.
Claim 17 is rejected over Li and Leafe with the same rationale of rejection of claim 3.
Claim 18 is rejected over Li and Leafe with the same rationale of rejection of claim 4.
Allowable Subject Matter
Claims 6-7, 13-14, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oltean et al. US 2019/0370170
Regni et al. US 2018/0341551
Holt et al. US 2012/0233463
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132